172 F.3d 40
Morley M.Azorsky, Paul Danko, Jr., John N. Mariscotti,Donald E. Miller, Raymond Robinsonv.R.J. Reynolds Tobacco, Co., American Tobacco Co., Brown andWilliamson Tobacco Company, Individually, as Successor byMerger to American Tobacco Company, Pall Mall CigaretteCompany, U.S. Armed Forces, Reserve and National Guard,Department of Defense, U.S., Phillip Morris, Inc., LiggettGroup Inc., Lorillard Tobacco Company
NO. 98-3319
United States Court of Appeals,Third Circuit.
November 09, 1998

1
Appeal From:  W.D.Pa.


2
Affirmed.